                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 1 of 15




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BECTON, DICKINSON AND                          Case No. 18-cv-00933-MMC
                                         COMPANY,
                                  8
                                                         Plaintiff,                     ORDER GRANTING MOTION TO
                                  9                                                     DISMISS; AFFORDING LEAVE TO
                                                   v.                                   AMEND
                                  10
                                         CYTEK BIOSCIENCES INC., et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant/counterclaimant Cytek Biosciences Inc.’s (“Cytek”)

                                  14   motion, filed January 9, 2020, to dismiss the Fifth and Eighth Claims for Relief asserted

                                  15   against it in plaintiff/counterdefendant Becton, Dickinson and Company’s (“BD”) Second

                                  16   Amended Complaint. BD has filed opposition, to which Cytek has replied.

                                  17          Having read and considered the papers filed in support of and in opposition to the

                                  18   motion, the Court rules as follows.1
                                  19                                          BACKGROUND

                                  20          BD is a “medical technology company” that “manufactures and sells a broad

                                  21   range of medical supplies, devices, laboratory equipment, and diagnostic products,”

                                  22   including flow cytometers.2 (See SAC ¶ 2.) Cytek is a company that “service[s] and

                                  23   customize[s] BD flow cytometers” and “began selling its own flow cytometer products” in

                                  24
                                              1
                                  25              By order filed February 18, 2020, the Court took the motion under submission.

                                  26
                                              2
                                                 “A flow cytometer suspends cells with fluorescent labels (‘dyes’) in a stream of
                                       fluid and passes them individually past one or more lasers and optical detection
                                  27   circuitry[;] [t]he resulting fluorescence is detected and measured to determine various
                                       properties of the cells, which can in turn provide critical information about human
                                  28   diseases and health.” (See id. ¶ 38.)
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 2 of 15




                                  1    March 2017. (See id. ¶ 4.)

                                  2           On February 13, 2018, BD filed its initial complaint in the instant action, alleging

                                  3    “Cytek used BD’s confidential, proprietary, and trade secret information as part of its

                                  4    effort to develop and market flow cytometry systems.” (See Compl. ¶ 141.) After the

                                  5    Court ruled on motions to dismiss, the action proceeded under BD’s claims as alleged in

                                  6    the First Amended Complaint (“FAC”), specifically, trade secret misappropriation, aiding

                                  7    and abetting trade secret misappropriation, and breach of contract. Thereafter, pursuant

                                  8    to stipulation of the parties, BD filed its Second Amended Complaint (“SAC”).

                                  9           In the SAC, BD alleges Cytek entered into license agreements for software BD

                                  10   authored “[i]n connection with its flow cytometer products,” namely, FACStation Version

                                  11   6.0.4 and FACSDiva Version 6.1.3, Version 7.0, and Version 8.0 (hereinafter, collectively,

                                  12   “software works”) (see SAC ¶ 168, 184), and attaches, as an “example,” the license
Northern District of California
 United States District Court




                                  13   agreement for one of the software works, FACSDiva Version 8.0. That attached

                                  14   agreement, which BD quotes, provides, inter alia, that FACSDiva Version 8.0 users (i)

                                  15   “shall use only (1) one copy of the Software on (1) one computer and . . . may make (1)

                                  16   one copy for back-up purposes”; (ii) may not “copy, modify, duplicate, translate,

                                  17   disassemble, or decompile the Software without BD’s prior written consent”; (iii) may not

                                  18   “reverse engineer the Software”; and (iv) may not “otherwise use the Software except as

                                  19   expressly allowed” in the agreement. (See SAC ¶ 182.)3 BD alleges Cytek breached the

                                  20   license agreements for the software works by “making unauthorized copies of those

                                  21   works and/or using those works beyond the scope of their respective software license

                                  22   agreements in connection with developing and promoting Cytek’s own products” (see

                                  23   SAC ¶ 184), and that, as a result, it “suffered harm” (see SAC ¶¶ 184, 248).

                                  24          In addition, BD alleges it owns all “copyright rights” in the above-referenced

                                  25

                                  26          3
                                               BD also attaches to the SAC the “Software Reference Manual for BD FACSDiva
                                  27   8.0” and quotes passages therefrom. (See id. Ex. 7; id. ¶ 183.) BD does not allege this
                                       document constitutes a contract or that Cytek has breached its terms, nor has it otherwise
                                  28   explained its relevance.

                                                                                     2
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 3 of 15




                                  1    software works and six “manuals” authored “in connection with its flow cytometer

                                  2    products” (hereinafter, collectively, “copyrighted works”). (See id. ¶¶ 168, 171.)4 These

                                  3    copyrighted works were, according to certificates of registration attached to the SAC,

                                  4    published between 2003 and 2014 and registered with the United States Copyright Office

                                  5    on or after July 26, 2019. (See id. Exs. 2-4.) “Upon information and belief,” BD alleges

                                  6    “Cytek’s product development and commercialization efforts for its flow cytometer

                                  7    products involved the unauthorized copying, reproduction, and distribution of, and the

                                  8    unauthorized preparation of derivative works based on [the copyrighted works].” (See id.

                                  9    ¶ 167.) BD further alleges, again “upon information and belief,” that Cytek “is continuing

                                  10   to make and distribute unauthorized copies of and derivative works based on [the

                                  11   copyrighted works], including copies altered to remove BD logos and product names and

                                  12   replace them with Cytek or Cytoville5 names and artwork.” (See id. ¶ 178.)
Northern District of California
 United States District Court




                                  13          Based on the above, BD asserts a new Fifth Claim for Relief, “Breach of Contract,”

                                  14   and a new Eighth Claim for Relief, “Copyright Infringement.”

                                  15                                       LEGAL STANDARD

                                  16          Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure “can be

                                  17   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  18   under a cognizable legal theory.” See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,

                                  19   699 (9th Cir. 1990). Rule 8(a)(2), however, “requires only ‘a short and plain statement of

                                  20   the claim showing that the pleader is entitled to relief.’” See Bell Atlantic Corp. v.

                                  21   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, “a

                                  22   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  23

                                  24          4
                                                The six manuals are the (1) “BD FACSVerse System User’s Guide,” (2) “BD
                                  25   FACScan System Instructional Module,” (3) “2004 BD FACSCanto II Instructions for
                                       Use,” (4) “2005 BD FACSCanto II Instructions for Use,” (5) “2006 BD FACSCanto II
                                  26   Instructions for Use,” and (6) “technical specifications for BD’s LSRFortessa X-20 Cell
                                       Analyzer.” (See id. ¶ 175.)
                                  27
                                              BD alleges Cytek “is the outcome of a merger between Cytek Development Inc.,
                                              5

                                  28   and Cytoville Inc.” (See id. ¶ 145.)

                                                                                      3
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 4 of 15




                                  1    allegations.” See id. Nonetheless, “a plaintiff's obligation to provide the grounds of his

                                  2    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  3    of the elements of a cause of action will not do.” See id. (internal quotation, citation, and

                                  4    alteration omitted).

                                  5           In analyzing a motion to dismiss, a district court must accept as true all material

                                  6    allegations in the complaint, and construe them in the light most favorable to the

                                  7    nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). “To

                                  8    survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  9    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

                                  10   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “Factual allegations must be

                                  11   enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at 555.

                                  12   Courts “are not bound to accept as true a legal conclusion couched as a factual
Northern District of California
 United States District Court




                                  13   allegation.” See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  14                                            DISCUSSION

                                  15          As noted, Cytek, by the instant motion, seeks an order dismissing BD’s Fifth and

                                  16   Eighth Claims for Relief.6 The Court addresses each such claim in turn.

                                  17   A.     Fifth Claim for Relief (Breach of Contract)

                                  18           Under California law, “[a] cause of action for breach of contract requires pleading

                                  19   of a contract, plaintiff's performance or excuse for failure to perform, defendant's breach

                                  20   and damage to plaintiff resulting therefrom.” McKell v. Washington Mut., Inc., 142 Cal.

                                  21   App. 4th 1457, 1489 (2006). Cytek argues BD has failed to adequately plead: (1) the

                                  22

                                  23          6
                                                Cytek does not challenge BD’s first four Claims for Relief. BD’s Sixth Claim for
                                  24   Relief, whereby BD realleges, without alteration, its previously asserted claim for
                                       “Inducing Breach of Contract,” has been dismissed as preempted. (See Order, filed
                                  25   August 16, 2018, at 11:18.) BD’s Seventh Claim for Relief, “Violation of California Unfair
                                       Competition Law,” which claim BD likewise realleges without alteration, has been
                                  26   dismissed as preempted to the extent based on the allegation Cytek induced individual
                                       defendants to breach their contracts with BD (see id. at 11:21-22), and is proceeding to
                                  27   the extent based on the allegation that one of those defendants improperly filed a patent
                                       application in his own name while working at BD and spoke with potential investors about
                                  28   it. (See id. at 11:23 – 12:1.)

                                                                                       4
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 5 of 15




                                  1    terms of the contracts Cytek allegedly breached; (2) how Cytek breached those

                                  2    contracts; and (3) the damages resulting from any such breach. As set forth below, the

                                  3    Court agrees.

                                  4           1.     Failure to Plead Terms

                                  5           To plead a contract, a plaintiff must either allege its terms, as “set out verbatim in

                                  6    the complaint” or in “a copy of the contract attached to the complaint,” or allege its “legal

                                  7    effect.” Id. “In order to plead a contract by its legal effect, plaintiff must allege the

                                  8    substance of its relevant terms.” Id. (internal quotation and citation omitted).

                                  9           In the SAC, as noted above, BD alleges Cytek breached the license agreements

                                  10   for four software works. BD, however, only alleges the terms of the license agreement

                                  11   for the FACSDiva Version 8.0 software. (See SAC Ex. 6 (copy of FACSDiva 8.0

                                  12   agreement); id. ¶ 182 (quoting terms of FACSDiva 8.0 agreement).)7
Northern District of California
 United States District Court




                                  13          With regard to the other three agreements, although BD admits it has neither

                                  14   alleged their terms nor attached copies thereof to the SAC, it argues it has adequately

                                  15   alleged their legal effect by “citing to the FACSDiva 8.0 license as an exemplar.” (See

                                  16   Opp’n at 5:23.) The other three agreements, however, are either for different software,

                                  17   i.e., FACStation, or for versions of the FACSDiva software released one to three years

                                  18   before FACSDiva 8.0, and BD does not allege the terms of those agreements are

                                  19   identical to those quoted from the FACSDiva 8.0 agreement. Consequently, the Court

                                  20   cannot reasonably infer, from the terms of the FACSDiva 8.0 agreement, the “substance

                                  21   of [the] relevant terms” of those other agreements. See McKell, 142 Cal. App. 4th at

                                  22   1489; Langan v. United Servs. Auto. Ass'n, 69 F. Supp. 3d 965, 979-80 (N.D. Cal. 2014)

                                  23   (dismissing breach of contract claim where Court could not “discern at least what material

                                  24   obligation of the contract the defendant allegedly breached”).8

                                  25
                                              7
                                  26            Although, as Cytek argues, BD does not explicitly allege Cytek executed the
                                       FACSDiva 8.0 agreement in the form attached to the SAC, the Court, reading the SAC in the
                                  27   light most favorable to BD, finds BD’s allegations in that regard are sufficient.
                                              8
                                  28           The authorities on which BD relies, namely, Grouse River Outfitters Ltd v.
                                       NetSuite, Inc., No. 16-CV-2954-LB, 2016 WL 5930273 (N.D. Cal. Oct. 12, 2016) and
                                                                                   5
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 6 of 15




                                  1           Accordingly, the Court finds BD has failed to sufficiently plead the terms or legal

                                  2    effect of the software license agreements for the FACStation Version 6.0.4, FACSDiva

                                  3    Version 6.1.3, and FACSDiva Version 7.0 software works.

                                  4           2.      Failure to Plead Breach

                                  5           Even if BD had adequately alleged the terms of all four software license

                                  6    agreements are identical, it has failed to sufficiently plead how Cytek breached any of

                                  7    those terms.

                                  8           To plead breach of contract, “[t]he complaint must identify the specific provision of

                                  9    the contract allegedly breached by the defendant.” Donohue v. Apple, Inc., 871

                                  10   F.Supp.2d 913, 930 (N.D.Cal.2012) (citing Progressive West Ins. Co. v. Super. Ct., 135

                                  11   Cal. App.4th 263, 281 (2005)). Where a complaint fails to identify “the facts and

                                  12   circumstances surrounding the alleged breach, . . . it fails to give fair notice to defendants
Northern District of California
 United States District Court




                                  13   of the actions of which they are accused, in direct contravention of Rule 8.” See Calip v.

                                  14   Tanigawa, No. 15-CV-02111-MMC, 2017 WL 512780, at *4 (N.D. Cal. Feb. 8, 2017)

                                  15   (internal alteration and citation omitted).

                                  16          Here, BD alleges Cytek breached the license agreements for the software works

                                  17   “by, at a minimum, making unauthorized copies of those works and/or using those works

                                  18   beyond the scope of their respective software license agreements in connection with

                                  19   developing and promoting Cytek’s own products.” (See SAC ¶ 184.) For the following

                                  20   reasons, this allegation is insufficient to plead breach.

                                  21          First, BD’s use of “and/or” renders its allegation impermissibly vague. Where a

                                  22   claim rests on an “and/or” pleading, both allegations connected by “and/or” must

                                  23   independently suffice to state a claim. See Dioptics Med. Prod., Inc. v. IdeaVillage Prod.

                                  24   Corp., No. 08-CV-3538-PVT, 2010 WL 4393876, at *4 (N.D. Cal. Oct. 29, 2010). Here,

                                  25

                                  26
                                       James River Ins. Co. v. DCMI, Inc., No. 11-CV-6345 WHA, 2012 WL 2873763 (N.D. Cal.
                                  27   July 12, 2012), are distinguishable. Neither involves an attempt to plead the legal effect of
                                       one contract by alleging, as an exemplar, the terms of a different contract. Rather, the
                                  28   claimant alleged the material obligations of the single contract at issue therein.

                                                                                      6
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 7 of 15




                                  1    as set forth below, neither allegation connected by “and/or” sufficiently pleads breach of

                                  2    BD’s software license agreements.9

                                  3           As to the first “and/or” allegation, BD fails to allege any facts in support of its

                                  4    conclusory assertion that Cytek breached the license agreements by “making

                                  5    unauthorized copies” of the software works. (See SAC ¶ 184.) Without any allegations

                                  6    describing the conduct constituting the “unauthorized” copying, such allegation fails, and

                                  7    particularly where, as here, copying is allowed, but with a variety of limitations placed

                                  8    thereon. (See id. ¶ 182 (alleging FACSDiva Version 8.0 users may make “one copy” but

                                  9    only “for back-up purposes” and, assumedly as to other copies, may not do so “without

                                  10   BD’s prior written consent”)); see also Twombly, 550 U.S. at 555 (holding “a plaintiff's

                                  11   obligation to provide the grounds of his entitlement to relief requires more than labels and

                                  12   conclusions”) (internal quotation, citation, and alteration omitted)
Northern District of California
 United States District Court




                                  13          BD’s second “and/or” allegation, that Cytek breached the agreement by “using [the

                                  14   software works] beyond the scope of their respective software license agreements in

                                  15   connection with developing and promoting Cytek’s own products,” likewise is conclusory

                                  16   and lacks factual allegations identifying the particular challenged use or contractual

                                  17   provision prohibiting such use. (See SAC ¶ 182.) Although BD argues the license

                                  18   agreements prohibit Cytek from using the software works “in its research and

                                  19   development for a competing product” (see Opp’n at 8:4-5), BD has not identified in the

                                  20   SAC the particular contractual provision on which it relies for its assertion that such use is

                                  21   prohibited. See Donohue, 871 F.Supp.2d at 930 (holding “[t]he complaint must identify

                                  22

                                  23          9
                                                Neither Schreiber Distributing Co. v. Serv-Well Furniture Co., 806 F.2d 1393 (9th
                                  24   Cir 1986) nor Cree, Inc. v. Tarr, Inc., No. 17-CV-506-GPC, 2017 WL 3219974 (S.D. Cal.
                                       July 28, 2017), the cases on which BD relies, addresses whether the use of “and/or”
                                  25   rendered the allegations therein impermissible. Furthermore, in each case, the
                                       allegations connected by “and/or” independently sufficed to state a claim. See Schreiber
                                  26   Distributing Co., 806 F.2d at (holding allegation of “use of the United States mail and/or
                                       use of interstate telephone calls for the purpose of executing or attempting to execute . . .
                                  27   fraudulent scheme” sufficient to plead racketeering activities); Cree, 2017 WL 3219974 at
                                       *4 (holding allegation defendants “have built, maintain, and/or utilize numerous websites”
                                  28   satisfied “use” element of Lanham Act claims).

                                                                                      7
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 8 of 15




                                  1    the specific provision of the contract allegedly breached by the defendant”).

                                  2           Lastly, BD has failed to adequately plead the time at which Cytek breached the

                                  3    software license agreements. BD argues it has sufficiently identified the timeframe by

                                  4    alleging Cytek’s breach occurred “in connection with developing and promoting Cytek’s

                                  5    own products.” (See id.) Cytek’s product development and promotion, however, began

                                  6    in 2014 and is ongoing. (See id. ¶ 4.) This years-long timeframe, coupled with BD’s

                                  7    failure to identify any specific act(s) constituting any alleged breach, fails to “give [Cytek]

                                  8    fair notice of what the . . . claim is and the grounds upon which it rests.” See Twombly,

                                  9    550 U.S. at 555; Calip, 2017 WL 512780, at *4 (holding plaintiff must plead “the facts and

                                  10   circumstances surrounding the alleged breach”).10

                                  11          Accordingly, the Court finds BD has failed to adequately plead Cytek’s breach of

                                  12   BD’s software license agreements.
Northern District of California
 United States District Court




                                  13          3.        Failure to Plead Damages

                                  14          Next, BD has failed to adequately plead damages resulting from Cytek’s alleged

                                  15   breach. Under California law, a plaintiff must show “appreciable and actual damage” to

                                  16   assert a breach of contract claim. See Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d

                                  17   1010, 1015 (9th Cir.2000); see also Cal. Civ. Code § 3301 (“No damages can be

                                  18   recovered for breach of contract which are not clearly ascertainable in both their nature

                                  19   and origin.”).

                                  20          In the SAC, as noted above, BD alleges that, as a result of Cytek’s breach, it

                                  21   “suffered harm” and is “entitled to compensatory damages.” (See SAC ¶ 184, 248, 249.)

                                  22   These conclusory allegations are insufficient to plead damages arising from breach of

                                  23   contract. See, e.g., In re Facebook Privacy Litig., 791 F. Supp. 2d 705, 717 (N.D. Cal.

                                  24
                                              10
                                  25             BD argues its allegations, made on information and belief, are nonetheless
                                       sufficient, as more specific information regarding when Cytek breached the software
                                  26   license agreements is exclusively within Cytek’s control. Although the Court, in
                                       evaluating allegations made on information and belief, may consider whether “facts are
                                  27   peculiarly within the possession and control of the defendant,” such latitude “does not
                                       mean that conclusory allegations are permitted.” See Menzel v. Scholastic, Inc., No. 17-
                                  28   CV-5499-EMC, 2018 WL 1400386, *2 (N.D. Cal. March 19, 2018).

                                                                                      8
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 9 of 15




                                  1    2011) (holding allegation plaintiffs “suffered injury” insufficient to plead “actual damages”;

                                  2    dismissing breach of contract claim); Adobe Sys. Inc. v. A & S Elecs. Inc., 153 F. Supp.

                                  3    3d 1136, 1146 (N.D. Cal. 2015) (dismissing breach of contract claim where plaintiff

                                  4    alleged breach “ha[d] damaged Plaintiff entitling it to damages and reasonable fees and

                                  5    costs”).11 In its opposition, BD states it is seeking damages based on a theory of lost

                                  6    sales. No such allegation, however, appears in the SAC, either alone or accompanied by

                                  7    facts alleged in support thereof.

                                  8           Accordingly, the Court finds BD has failed to adequately plead the element of

                                  9    damages.

                                  10   B.     Eighth Claim for Relief (Copyright Infringement)

                                  11          To state a claim for copyright infringement, a plaintiff must allege “(1) ownership of

                                  12   a valid copyright and (2) violation by the alleged infringer of at least one of the exclusive
Northern District of California
 United States District Court




                                  13   rights granted to copyright owners by the Copyright Act.” See UMG Recordings, Inc. v.

                                  14   Augusto, 628 F.3d 1175, 1178 (9th Cir. 2011). The Copyright Act grants copyright

                                  15   owners the exclusive rights, among others, to copy, prepare derivative works based on,

                                  16   and distribute copyrighted works. See 17 U.S.C. § 106(1)-(3). Although “[a] copyright

                                  17   owner who grants a nonexclusive, limited license ordinarily waives the right to sue

                                  18   licensees for copyright infringement, . . . if the licensee acts outside the scope of the

                                  19   license, the licensor may sue for copyright infringement.” See MDY Indus., LLC v.

                                  20   Blizzard Entm’t, Inc., 629 F.3d 928, 939 (9th Cir. 2010) (citation omitted).

                                  21          Here, there is no dispute that BD owns valid copyrights for the alleged copyrighted

                                  22

                                  23          11
                                                 The authorities on which BD relies, namely, Sierra View Local Health Care Dist.
                                  24   V. Influence Health, Inc., No. 15-CV-689-DAD, 2016 WL 2346799 (E.D. Cal. May 4,
                                       2016) and James River Ins. Co., 2012 WL 2873763, are distinguishable on their facts, as,
                                  25   unlike here, the nature of the loss is alleged in each case. See Sierra View, 2016 WL
                                       2346799 at *5 (holding damages allegation by counterclaimant sufficient where
                                  26   counterdefendant allegedly “failed to pay a $130,000 license fee, as well as a $3,125
                                       monthly software maintenance fee[]”; James River, 2012 WL 2873763 at *4 (holding
                                  27   damages allegation sufficient where insured cross-complained against broker for losses
                                       insured would prove it incurred in defending underlying third-party lawsuit, “to the extent
                                  28   that [the insurer] rescinds its policies”).

                                                                                     9
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 10 of 15




                                  1    works. Rather, Cytek argues BD’s copyright claim should be dismissed because BD has

                                  2    failed to plausibly allege infringement of its copyrights, and, even if BD had done so, it

                                  3    has failed to allege entitlement to various forms of relief. As set forth below, the Court

                                  4    agrees.

                                  5           1.     Failure to Allege Violation of Scope of Software License Agreements

                                  6           A copyright owner who has granted a license to use a copyrighted work may only

                                  7    recover for copyright infringement “where the licensee's action (1) exceeds the license's

                                  8    scope (2) in a manner that implicates one of the licensor's exclusive statutory rights. See

                                  9    MDY Indus., LLC, 629 F.3d at 940.

                                  10          Here, as noted, BD alleges Cytek entered into license agreements for BD’s four

                                  11   software works, and, consequently, to pursue a claim for infringement of its copyrights in

                                  12   those works, it must allege Cytek exceeded the scope of those licenses. As set forth
Northern District of California
 United States District Court




                                  13   above, however, BD has failed to adequately allege the terms or legal effect of three of

                                  14   said licenses, namely, the licenses for FACStation Version 6.0.4, FACSDiva Version

                                  15   6.1.3, and FACSDiva Version 7.0, and, as to the fourth, the license for FACSDiva Version

                                  16   8.0, has failed to plausibly allege breach thereof.

                                  17          Accordingly, the Court finds BD has failed to adequately allege Cytek exceeded

                                  18   the scope of the license agreements for the software works and thus fails to show its

                                  19   copyrights in those works were infringed.

                                  20          2.     Failure to Allege Infringement

                                  21          A copyright plaintiff “must plead some non-speculative facts about what [the

                                  22   defendant] infringed and how.” See Synopsys, Inc. v. ATopTech, Inc., No. 13-CV-02965-

                                  23   SC, 2013 WL 5770542, at *4 (N.D. Cal. Oct. 24, 2013); see also Arma v. Buyseasons,

                                  24   Inc., 591 F. Supp. 2d 637 (S.D.N.Y. 2008) (holding plaintiff must allege “by what acts

                                  25   during what time the defendant infringed the copyright”).

                                  26          Regarding infringement, BD alleges, “[u]pon information and belief,” that “Cytek’s

                                  27   product development and commercialization efforts for its flow cytometer products

                                  28   involved the unauthorized copying, reproduction, and distribution of, and the
                                                                                    10
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 11 of 15




                                  1    unauthorized preparation of derivative works based on [the copyrighted works].” (See

                                  2    SAC ¶ 167.) BD further alleges, again “upon information and belief,” that Cytek “is

                                  3    continuing to make and distribute unauthorized copies of and derivative works based on

                                  4    [the copyrighted works], including copies altered to remove BD logos and product names

                                  5    and replace them with Cytek or Cytoville names and artwork.” (See id. ¶ 178.)

                                  6           The above-quoted allegations are, essentially, a “formulaic recitation of the

                                  7    elements of a [copyright] cause of action,” see Twombly, 550 U.S. at 555; see also 17

                                  8    U.S.C. § 106 (setting forth exclusive rights to copy, prepare derivative works based on,

                                  9    and distribute copies of copyrighted works), and, as such, are insufficient to plausibly

                                  10   state a claim for relief, see, e.g., Richtek Technology Corp. v. UPI Semiconductor Corp.,

                                  11   No. 09-CV-5659-WHA, 2011 WL 166198, at *3 (N.D. Cal. Jan. 18, 2011) (holding

                                  12   allegation that defendants “have made unauthorized copies, prepared derivative works,
Northern District of California
 United States District Court




                                  13   and distributed copies of [plaintiff’s] copyright works” insufficient to state claim).

                                  14          Although BD points to its additional allegation that Cytek made “copies altered to

                                  15   remove BD logos and product names and replace them with Cytek or Cytoville names

                                  16   and artwork” (see SAC ¶ 178), such language likewise is conclusory in nature. BD need

                                  17   not “specify each and every instance of infringement at the pleadings stage,” but it must

                                  18   submit at least a “representative sampling of infringed content,” see Blizzard Entm’t, Inc.

                                  19   v. Lilith Games (Shanghai) Co. Ltd., 149 F. Supp. 3d 1167, 1173 (N.D. Cal. 2016),

                                  20   namely, what parts of any BD manual(s) were copied, what portions of BD’s software,

                                  21   assuming Cytek exceed the scope of its license(s), were copied, and in what Cytek

                                  22   document or software such copying is manifest. See, e.g., MultiCraft Imports, Inc. v.

                                  23   Mariposa USA, Inc., No. 16-CV-03975-DMG, 2017 WL 5664996, at *3 (C.D. Cal. Sept.

                                  24   14, 2017) (holding that “[a]bsent any allegations of even representative infringements, the

                                  25   FAC fails to provide notice as a matter of law”). To the extent BD cites to documents

                                  26   attached as exhibits to its opposition, BD’s reliance thereon is unavailing. See Schneider

                                  27   v. California Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (holding courts “may

                                  28   not look beyond the complaint to . . . a memorandum in opposition to a defendant’s
                                                                                      11
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 12 of 15




                                  1    motion to dismiss” (emphasis in original)); see also In re Turbodyne Technologies, Inc.

                                  2    Sec. Litig., No. 99–CV-00697-MMM, 2000 WL 33961193, *10 (C.D. Cal. Mar. 15, 2000)

                                  3    (declining to take judicial notice of exhibit attached to memorandum opposing motion to

                                  4    dismiss).12

                                  5            Accordingly, the Court finds BD has failed to adequately allege infringement of its

                                  6    copyrights.

                                  7            3.        Relief under Copyright Act

                                  8            “[A]ny demand for relief must be supported by facts showing at least potential

                                  9    entitlement to that form of relief.” See Bird v. First Alert, Inc., No. 14-CV-3585-PJH, 2014

                                  10   WL 7248734, at *4 (N.D. Cal. Dec. 19, 2014). By its copyright infringement claim, BD

                                  11   seeks “injunctive relief, its actual damages and Cytek’s profits, or . . . to the extent

                                  12   appropriate, statutory damages, as well as its costs and reasonable attorney fees.” (See
Northern District of California
 United States District Court




                                  13   SAC ¶ 275). Cytek argues that, even if BD had adequately alleged its copyright claim, it

                                  14   fails to plead sufficient facts to support its request for (1) statutory damages and

                                  15   attorney’s fees, (2) profits, and (3) injunctive relief. The Court addresses each form of

                                  16   relief in turn.

                                  17                     a.    Statutory Damages and Attorney’s Fees

                                  18           Under the Copyright Act, statutory damages and attorney's fees are unavailable if

                                  19   “(1) any infringement of copyright in an unpublished work commenced before the

                                  20   effective date of its registration; or (2) any infringement of copyright commenced after first

                                  21
                                               12
                                  22            The cases on which BD relies are distinguishable on their facts. See Star
                                       Fabrics, Inc. v. Dillards, Inc., No. 10-CV-5201-GAF, 2011 WL 13217121 (C.D. Cal. July
                                  23   11, 2011) (finding complaint sufficient where plaintiff attached to its complaint images of
                                       copyrighted design and allegedly infringing garments containing said design); Arma v.
                                  24   Buyseasons, Inc., 591 F. Supp. 2d 637, 644 (S.D.N.Y. 2008) (finding complaint sufficient
                                       where “26 images registered in Plaintiff’s name” were “displayed on [defendants’]
                                  25   website); Clifton v. Houghton Mifflin Harcourt Publishing Co., 152 F. Supp. 3d 1221, 1222
                                       (N.D. Cal. 2015) (finding plaintiff’s allegation, that defendant “exceeded the limitations in
                                  26   licenses for photographs by, for example, . . . distribut[ing] the publication outside of the
                                       authorized distribution area,” sufficient “in the book publishing context”); see also, e.g.,
                                  27   Menzel, 2018 WL 1400386 at *2,*4 (declining to follow Clifton in case against book
                                       publisher; dismissing copyright claim where plaintiff “has not pointed to one concrete
                                  28   example of infringement”).

                                                                                      12
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 13 of 15




                                  1    publication of the work and before the effective date of its registration, unless such

                                  2    registration is made within three months after the first publication of the work.” 17 U.S.C.

                                  3    § 412 (1)-(2). Consequently, to state a claim for statutory damages and attorney’s fees, a

                                  4    plaintiff must allege “the date infringement commenced, the date of registration, and the

                                  5    date of first publication.” See Lickerish, Inc. v. Alpha Media Grp., No. 13-CV-377-DMG,

                                  6    2014 WL 12589641, at *5 (C.D. Cal. Jan. 2, 2014).

                                  7           Here, as noted above, the certificates of registration attached to the SAC show

                                  8    BD’s copyrighted works were published between 2003 and 2014 and were registered on

                                  9    or after July 26, 2019. (See SAC Exs. 2-4.) BD fails, however, to allege the date

                                  10   Cytek’s alleged infringement commenced.

                                  11          BD argues it “does identify the timeframe of at least some of Cytek’s infringement:

                                  12   during the course of Cytek’s research and development.” (See Opp’n at 15:11-12.)
Northern District of California
 United States District Court




                                  13   Cytek’s research and development, however, commenced no later than June 2017, the

                                  14   month BD alleges Cytek began selling its flow cytometers, and thus at least two years

                                  15   before the registration of BD’s copyrighted works. Under such circumstances, statutory

                                  16   damages and attorney’s fees are only available if BD had registered its copyrighted

                                  17   works within three months of their publication, and, as set forth above, BD did not

                                  18   effectuate registration until at least five years after publication.

                                  19          Although BD argues only Cytek knows the “full extent” of its infringement, and that,

                                  20   to the extent Cytek may have engaged in other infringements, BD does not necessarily

                                  21   know whether those acts “commenced after BD’s registration of the works at issue” (see

                                  22   Opp’n at 15:13-17), such possibility does not suffice to “raise a right to relief above the

                                  23   speculative level.” See Twombly, 550 U.S. at 555.

                                  24          Accordingly, the Court finds BD has failed to adequately plead entitlement to

                                  25   statutory damages or attorney’s fees under the Copyright Act.

                                  26                 b.      Cytek’s Profits

                                  27          The Copyright Act permits recovery of “any profits of the infringer that are

                                  28   attributable to the infringement.” See 17 U.S.C. § 504(b).
                                                                                      13
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 14 of 15




                                  1           Cytek, citing Mackie v. Rieser, 296 F.3d 909 (9th Cir. 2002), argues a plaintiff

                                  2    seeking profits must present “‘sufficient non-speculative evidence to support a causal

                                  3    relationship’ between the infringement and the profits generated therefrom” (see Mot. at

                                  4    17:9-10 (quoting Mackie, 296 F.3d at 915-16)), and, as Cytek points out, the SAC

                                  5    contains no allegations as to Cytek’s profits, let alone facts sufficient to support a finding

                                  6    of a causal relationship between any of Cytek’s profits and its alleged infringement. BD,

                                  7    in response, contends Mackie, a case addressing summary judgment, is inapplicable at

                                  8    the present stage of the proceedings. A “causal relationship” between infringement and

                                  9    profits is, however, an element of a claim for profits under § 504(b). See Mackie, 296

                                  10   F.3d at 916; see also 17 U.S.C. § 504(b) (limiting recovery of profits to those “attributable

                                  11   to the infringement”). Consequently, as with any element of a claim, BD must allege facts

                                  12   in support thereof. See Twombly, 550 U.S. at 562 (noting “a complaint ... must contain
Northern District of California
 United States District Court




                                  13   either direct or inferential allegations respecting all the material elements necessary to

                                  14   sustain recovery” (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th

                                  15   Cir. 1989))); see also Hunter v. Tarantino, No. CV10-CV-3387-SJO, 2010 WL 11579019,

                                  16   at *11 (C.D. Cal. July 15, 2010) (granting motion to dismiss where plaintiff failed to allege

                                  17   causal relationship between alleged infringement and defendant’s profits).13

                                  18          BD further argues that, even if it is required to plead a causal relationship between

                                  19   Cytek’s infringement and its profits, it has adequately done so by alleging Cytek’s

                                  20   infringement occurred “in order to facilitate its own ‘product development and

                                  21   commercialization efforts.’” (See Opp’n 16:3-4 (quoting SAC ¶ 167).) An allegation that

                                  22   Cytek’s infringement was motivated by a quest for profits, however, does not, standing

                                  23   alone, give rise to a plausible inference that any profits realized by Cytek are “attributable

                                  24   to the infringement.” See 17 U.S.C. § 504(b); Mackie, 296 F.3d at 914 (holding district

                                  25
                                              13
                                  26             To the extent Dickert v. N. Coast Family Health, Inc., No. 14-CV-315-JL, 2015 WL
                                       3988676 (D.N.H. June 10, 2015), an out-of-circuit district court opinion on which BD primarily
                                  27   relies, holds to the contrary, the Court declines to follow it; in Shade v. Gorman, No. 08-CV-
                                       3471-SI, 2009 WL 196400 (N.D. Cal. Jan. 28, 2009), the other case on which BD relies, no
                                  28   claim for profits was asserted.

                                                                                     14
                                        Case 3:18-cv-00933-MMC Document 175 Filed 04/15/20 Page 15 of 15




                                  1    court can “preclude recovery of a defendant’s profits if they are only remotely or

                                  2    speculatively attributable to the infringement”).

                                  3           Accordingly, the Court finds BD has failed to adequately plead entitlement to

                                  4    Cytek’s profits under the Copyright Act.

                                  5                   c.    Injunctive Relief

                                  6           To obtain injunctive relief, a plaintiff must show it is “realistically threatened by a

                                  7    repetition of the violation.” See Gest v. Bradbury, 443 F.3d 1177, 1181 (9th Cir. 2006)

                                  8    (internal quotation and citation omitted). Cytek argues BD’s allegation of “continuing”

                                  9    infringement (see SAC ¶ 178) is insufficient to support such a finding. In light of the

                                  10   Court’s finding that BD has failed to adequately allege a claim for copyright infringement,

                                  11   however, the Court cannot meaningfully address at this time what language may suffice

                                  12   to plead a threat of repeated violation.
Northern District of California
 United States District Court




                                  13                                           CONCLUSION

                                  14          For the reasons set forth above, Cytek’s motion is hereby GRANTED and BD’s

                                  15   Fifth and Eighth Claims for Relief are hereby DISMISSED with leave to amend to cure

                                  16   the deficiencies noted. BD’s Third Amended Complaint, if any, shall be filed no later than

                                  17   May 6, 2020.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: April 15, 2020
                                                                                                 MAXINE M. CHESNEY
                                  21                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      15
